 MORSE SHOE, INC.Morse Shoe,Inc.andRetailClerks Union Local 324,RetailClerksInternationalAssociation, AFL-CIO.Case 21-CA-13855December 17, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHERUpon a charge filed on July 30, 1975, as amendedon October 10, 1975, by Retail Clerks Union Local324, Retail Clerks International Association, AFL-CIO, herein called the Union, and duly served onMorse Shoe, Inc., herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 21, issueda complaint and- notice of hearing on October 22,1975, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charges and complaint and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.The General Counsel alleged,:inter alia,that: (1) atall times material herein, the Union has been' therepresentative for the purposes of collective bargain-ing of a majority of the employees in an appropriateunit and is the exclusive representative `of all theemployees in the unit for the purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment; and that a collective-bargaining agree-ment between the Union and the Respondent cover-ing the terms: and conditions of employment of theunit employees was in ,;full force and effect fromOctober 2, 1973, to September 30, 1975; and(2)Respondent, since on or about March 24, 1975, hasviolatedSection 8(a)(5) and (1) of the Act, asamended, by withdrawing recognition from theUnion and continuing thereafter to withhold recogni-tion,by refusing to recognize- the Union as theexclusive representative for purposes of collectivebargaining of its employees in the appropriate unit,and by repudiating and failing to abide by the termsand conditions of employment as provided in thecollective-bargaining agreement.On November 7,1975,Respondent filed its answer to the complaintdenying the commission of any unfair labor practice.The parties executed a stipulation on May 10 and14, 1976, in which they agreed to certain facts, waiveda hearing before an Administrative Law Judge and39-1the issuance of an Administrative Law Judge'sDecision, and submitted the case to the NationalLabor Relations Board for findings of fact, conclu-sions of law, and an order. based upon a recordconsisting of the charges, the complaint and notice ofhearing, the answer, and the stipulation of facts.On June 15, 1976, the Board approved the stipula-tionof the parties and ordered the proceedingtransferred to the Board, granting permission andtime for the filing of briefs. Thereafter, the GeneralCounsel, the Charging Party, and Respondent filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated' itsauthority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, and theentire record in this proceeding, the Board makes thefollowing findings:I.BUSINESS OF EMPLOYERRespondent is engaged in the manufacture andretail sale of shoes and operates 10 leased shoedepartments in stores in Southern California, ownedand operated by Vernando, -Inc., d/b/a Two Guys,herein called Two Guys. Since at least 1973, Respon-dent has operated a leased shoe department in theTwo Guys store located at 9882 Adams Street,Huntington Beach, California. Respondent derivesgross revenues in excess of $500,000 each year andannually - receives goods and products valued inexcess of $50,000 directly from suppliers locatedoutside the State of California.-The parties stipulated, and we find, that theRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and wefind that it will effectuate, the purposes of the Act toassert jurisdiction herein.'II.THE UNFAIR LABOR PRACTICESA.FactsTwo Guys and the Union entered into a collective-bargaining - agreement, effective from October 1,1970, through December 31, 1974. In article I of thecontract,Two Guys "recognizes Union as the solecollective bargaining agency . . . for all employees... including leased departments, employed byEmployer ...." at its Huntington Beach store. Theagreement further states in article XI, section 7:If Employer has a shoe department -,operated bya licensee, concessionaire, or any party other thanEmployer, and if such department normallyiSiemons Mailing Service,122 NLRB81 (1958).227 NLRB No. 53 392DECISIONSOF NATIONALLABOR RELATIONS BOARDemploys not more than 4 employees covered bythisAgreement, such employees shall not becovered by this Agreement, but under Union's so-called retail shoe industry agreement, including,but not limited to, the hourly wage rates andEmployer contributions to the various benefitfunds; but as to-all other' conditions of employ-ment that are common to employees generally atthe store, this Agreement supersedes any inconsis-tent provisions of said shoe agreement.According to the contract, the Employer was underan obligation to "exert its best efforts" to insure thatany licensee operating the shoe department wouldexecute. and abide by the terms of the applicableunion-industry agreement.Karl's Shoe Stores, Ltd., herein called Karl's, hadformerly-operated a shoe department in the Hunting-ton Beach store pursuant to a lease agreement. withTwo Guys. In accordance with the contract betweenTwo Guys and the Union set forth above, Karl'sexecuted an agreement with the Union, effectiveOctober 1, 1972, `through September 30, 1975, incor-porating all the provisions of the, retail shoe agree-ment.2However, on or about October 2, 1973,Respondent 'commenced operating the shoe depart-ment at the aforesaid store, also pursuant to a leaseagreement with Two Guys. The stipulated recordshows that Respondent, a ' completely distinct andseparate business entity from Karl's,' did not assumethe lease agreement of its predecessor but enteredinto its own lease directly with Two Guys: Moreover,none of the employees of Karl's became employees ofRespondent, which hired its own work force upontaking over the shoe department.3To comply with the' terms of the Two Guys'agreement, Respondent immediately entered into aletter of understanding with the Union, which incor-porated all the relevant provisions contained in theagreement between Karl's and the Union. There wasno election of representatives by the employees ofRespondent's leased shoe department, nor was theUnion required to prove its majority status throughauthorization cards. Thus, as the parties stipulated,the Union became the representative of Respondent'sleased shoe department employees solely by reason ofthe provisions in the collective-bargaining agreement2According to the parties' stipulation of facts, the retail shoe agreementwas effective from October 1, 1972, through November 30, 1975. However,the exhibits contained in the record clearly show that both the retail shoeagreement and the contract executed by Karl's and the Union, whichincorporated all the provisions of the retail shoe agreement, were effectivefrom October 1, 1972, through September 30, 1975Arth,sec 'A, par. I of the collective-bargaining agreement betweenKarl's and the Union reads as follows1.The Employer agrees to recognize and hereby does recognize theUnion as the sole and exclusive collective bargaining agent for the unitconsistingof all employees, excluding one overall store manager and allbetween Two Guys and the Union. Thereafter, onApril 29, 1974, the Union requested that Two Guysimplement the provisions of the contract by directingRespondent to sign an assent agreement. After beingforwarded this information by Two Guys, Respon-dent executed the assent agreement on May 28, 1974,in which it reaffirmed the contract with the Unionand specifically acknowledged an obligation to con-tribute to various trust funds of the Union.An employee of Two Guys filed a petition onOctober 22, 1974, to decertify the Union as thebargaining representative for Two Guys' employees.Subsequently, the parties entered into a Stipulationfor Certification Upon-Consent Election Agreement,providing for an election in a unit of all-Two Guysemployees, excepting certain categories not relevantherein, at the instant store and another in GardenGrove; California.After an election was held onMarch 14 and 24, 1975, the Regional Director forRegion 21 issued a Certification of Results ofElection, wherein he specified that a majority of thevalid ballots had not been cast for any participatinglabor organization. However, Respondent was nei-ther apprised of the pendency of the decertificationproceedings nor made a party to such proceedings.Accordingly, the Respondent's employees at theHuntington Beach ' store did ' not participate in theelection in any manner.The record herein also reveals that Respondentmade fringe benefit payments until March 24, 1975,on behalf of employees in the leased shoe depart-ment, to certain health and welfare benefit trust fundsof the Union. But since that date 'and continuing tothe present, Respondent has withheld these ' fringebenefit payments, Furthermore, Store Manager Char-leneMcCormick told agents of the, Union, on orabout April 15, 1975, that Respondent no longer hada contract with the Union.On July 21, 1975, Respondent filed a petition for arepresentation election among the shoe departmentemployees at the Two Guys store here involved. Insupport of said petition, Respondent submittedobjective evidence to, the Regional Director, whichallegedlydemonstrated that the Union did notrepresent a majority of its employees.4 Thereafter, themanager trainees in each storein the Employer's present establishmentswithin the Union's present geographicaljurisdictionwith respect' torates of pay, wages, hours, andother conditionsof employment.3According to the record,Respondent has normallyemployed acomplementof two employeessince commencingoperationsat the Hunting-ton Beachstore' Therefore,as set forth in art. Xl; sec.7 of the contractbetween Two -Guys andtheUnion, Respondentand its employees cameunder theauspicesof the retailshoe agreement.4This evidenceconsisted of asigned affidavit by McCormick. Accordingto thisdocument,one of thetwo employees in the shoe department had saidthat he nolonger wanted to be representedby the Union MORSE SHOE, INC.Regional Director dismissed the representation peti-tion afterissuingthe complaint in this proceeding.B.The Contentions of the PartiesThe General Counsel and the Union assert thatRespondent's challenges to the appropriateness of theunit and the legality of its initial recognition` of theUnion are, at this . point in time, untimely underSection 10(b) of the Act. In any event, they contendthat a separate unit of Respondent's-shoe departmentemployeesis anappropriate unit, citingEsgro Valley,Inc.,169 NLRB 76 (1968), andBargain Town, U.S.A.of PuertoRico,Inc.,162 NLRB 1145 (1967). They-further argue that the Respondent cannot defend the8(a)(5) allegation on the grounds that its obligation tobargain with the Union ceased upon the expiration ofthe -master agreement between Two Guys and theUnion or the decertification -of the unit set forththerein.According to the contractual language, theGeneral Counsel and the .Union contend, the unitcovering employees of Respondent is defined in theretail shoe agreement, not in the master agreementreferred to above, and, therefore, Respondent'semployees constitute a separate unit from thatdescribed in the agreement with Two Guys.-For these reasons, the. General Counsel and theUnion maintain that Respondent violated and isviolating Section 8(a)(5) and (1) of the Act bywithdrawing recognition of the Union and by repudi-ating the terms and conditions of employment asprovided in the collective-bargaining agreement.Respondent contends that the only basis for theUnion's representation of its employees was themaster agreement executed by Two Guys, whichcovered the entire store. Thus, Respondentassertsthat inasmuch as any and all of its obligations underthe'retail shoe agreement emanated solely from TwoGuys' obligations, it could not have refused tobargain with the Union in violation of the Act afterthe Union was decertified by the overall unit.Furthermore, -according to Respondent, the indus-try agreement between the lessee and the Unionmerely supplemented the contract between twoGuys and the Union, which had expressly providedthat the unit include "all employees" in the store,"including leased departments." In this connection,Respondent notes that under article XI, section 7, asset forth above, the master agreement superseded anyinconsistent provisions -of the shoe agreement. Sincethe shoe department was not a separate, appropriateunit under the master agreement, Respondent there-forearguesthat the application of the aforesaidprovision resulted in the termination of its assentagreementwith the Union on the expiration date of393Two Guys' contract; i.e., before recognition waswithdrawn.-Assumingarguendothat the Two Guys' agreementdid not designate an overall, ,storewideunit,Respon-dent further contends the stipulated 'facts clearlyestablish that such is the only appropriate unit underThriftown, Inc., d/b/a Value Village, et al.,161 NLRB603 (1966), andJewel Tea Co. -Inc. and Its OperatingDivisions,162 NLRB 508 (1966). Finally, Respondentassertsthat it should not be required to bargain withtheUnionbecause there-is "ho-presumption ofcontinuing majority status where the Union initiallyobtained its representative status without ever dem-onstrating majority support'.In view of the foregoing, Respondent submits thatthe Board should dismiss the complaint in its entiretyand reinstate its representation petition filed on July21, 1975.C.Discussionand Conclusion-We do not agree with Respondent's argument? thatthe election which decertified the Union as thebargaining-, representative of Two Guys employeesalso terminated Respondent's obligation to bargainwith the, Union. According to the stipulated record,the unit that participated in that election includedonly "All employees of the Employer [Two. Guys ]employed at its retail operations located at .. .Huntington, Beach, California, and . . . GardenGrove, California .... "'T`he decertification petitionmade no mention with respect to the eligibility ofleased department employees,nor did they vote in theelection.Therefore, inasmuch as Respondent's em-ployees were not listed on the voter eligibility list anddid not vote in the election held on March 14, 1975,we find that the election referred to above did notdecertify theUnion as the collective-bargainingrepresentative for employees in the shoe departmentoperated by Respondent,Nor do we agree with Respondent's further asser-tion that its contract with the Union terminated onthe expiration date 'of the master'contract betweenTwo Guys and the Union because its shoe employeeswere part of a storewide unit. The record shows thatthe 'separate contract originally executed by Karl'sand the Union, and later assumed in the assentagreement by Respondent, incorporated ' all therelevant provisions of the retail shoe agreement. Asset forth in footnote 2 above, the recognition clause inRespondent's agreement defined the bargaining- unitas encompassing all nonsupervisory employees em-ployed byRespondent in its shoe department.Accordingly, we conclude that Respondent recog-nized the Union as the bargaining. representative ofRespondent's employees in a separate, distinct unit 394DECISIONSOF NATIONALLABOR RELATIONS BOARDapart from the overall' unit of Two Guys' employeesdefined by the master agreement. Hence, inasmuch asits contract with the Union by its terms did not expireuntil the following September, the Respondent couldnot have lawfully withdrawn recognition of theUnion on March 24, 1975..With respect _ to the other contentions made byRespondent, the Board,. has held, in light of theSupreme Court's , decision inBryanManufacturingCo., 5 `that an, employer :may not defend against arefusal-to-bargain allegation on the basis that theoriginal recognition, occurring more than 6 monthsbefore'chaiges had been filed in the proceedingraising theissue,was unlawful 6 Any such defense isbarred by Section 10(b) of the Act, which, as theCourt explained inBryan,was specifically intendedby Congress to stabilize bargaining relationships. Forsimilar reasonswe must reject Respondent's argu-ment that the previously agreed-upon unit wasinappropriate. The record herein shows that Respon-dent signed the assent agreement almost 10 -monthsbefore it withdrew recognition from the Union andover a year prior to the time the Union filed theinstant charge.Hence, it cannot now attack theUnion's- majority status -among its employees or theappropriateness of the unit.-'Respondent concludes by asserting that the Re-gionalDirector erred- in-dismissing its representationpetitionbecause of the complaint issued herein.Based on the strict requirements set forth inUnitedStates Gypsum Company,7 an `Employer may refuseto bargain on the terms of a new contract if it can"demonstrate by objective considerations that it hassome reasonable grounds for believing that, the unionhas lost its majoritystatus . . . ."gIn thisinstance,however, Respondent not only withdrew recognitionbefore the end of the contract period, but also filedthe petition prior to the appropriate date. Moreover,Respondent's showing of objective considerations istainted by its withdrawal of recognition during thecontract term,..thereby unlawfully undermining thestrength of the Union.9-Accordingly, we find that Respondent has refusedto abide by the terms of its bargainingagreement,and has refused to bargain collectively with theUnion as the exclusive representative of the employ-ees in theappropriate unit, and that, by such refusal,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act._ :I --5LocalLodge No. 1424, International Association of Machinists, AFL-CIO[Bryan' Manufacturing Co ] v. N L R. B,362 U:S 411 (1960).6North Bros Ford Inc,220 NLRB 1021 (1975), and cases cited therein.7 157 NLRB 652 (1966).8 Idat 656.III.THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it -cease' and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.---The stipulated record shows that Respondent on orabout March 24, 1975, and at all times thereafter, haswithdrawn recognition from the Union and continuestowithhold recognition, and thus has refused torecognize the Union:as the exclusive representativefor purposes of collective bargaining of its employeesin the appropriate unit; and has repudiated and failedto abide by the terms and conditions of the collective-bargaining agreement in that,inter alia,it has refusedto make payments to the Union's welfare and pensionfunds.We shall therefore order that Respondentrecognize and bargain with the Union as the exclusivebargaining representative of the employees in theappropriate unit, and make contributions to theUnion's welfare and pension trust funds as requiredby the collective-bargaining agreement.The appropriate remedy for Respondent's unilater-al action in discontinuing contributions to the welfareand pension plan, just like the appropriate remedy forany other unlawful unilateral action, is, where feasi-ble, to reinstate thestatus quo anteand retain it untilRespondent fulfills its bargaining obligation by eitherconsummating a new agreement covering the subjector bargaining for a reasonable period of time to animpasse. For these reasons, we shall order Respon-dent to make whole the employees in the unit byremitting all pension and welfare contributions, asprovided in the retail shoe agreement, which have notbeen paid prior to September 30, 1975, the expirationdate of the assent agreement' it executed with theUnion, and which would have been paid absentRespondent's unlawful unilateral discontinuance ofsuch payments found herein, and by providing themwith any other benefits they may have lost because ofRespondent's repudiation of said agreement.10The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. 'Respondent, Morse Shoe, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.9 SeeRetired PersonsPharmacy, t/a NRTA-AARP Pharmacy,210 NLRB443, fn. 2 (1974).10HaroldW Hinson, d/b/a Hen HouseMarket No3, 175 NLRB 596(1969) MORSE SHOE, INC.-2.Retail Clerks Union Local -324, Retail ClerksInternationalAssociation,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.The following employees of Respondent consti-tute an appropriate unit for the purposes of collectivebargaining within the meaning of -Section 9(b) of theAct:All employees employed - by Respondent at itsHuntington Beach, California, location, excludingone overall store manager, all manager trainees,and supervisors, as defined in the Act.4_By refusing on or about March 24, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusiverepresentative of all the employees in the appropriateunit;by making a unilateral modification of thecollective-bargaining agreement between the Unionand by refusing to make payments to the Union'swelfare and pension trust funds prior to September30, 1975; and by withdrawing recognition from theUnion and by repudiating the contract, the Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.5.By the aforesaid conduct, Respondent hasinterferedwith, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Morse Shoe, Inc., Huntington Beach, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with RetailClerks Union Local 324, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive representa-tive of all the employees in the appropriate unit bywithdrawing recognition from the Union; by repudi-ating the agreement; by making unilateral modifica-tions of the collective-bargaining agreement betweenthe Union and the Respondent; and by refusing tomake payments to the Union's welfare and pensionfunds prior to the expiration of the' contract onSeptember 30, 1975.395(b) In any-like or related-manner interfering with,restraining,` or coercing employees in the exercise ofthe rights guaranteed them in, Section 7 of the Act.2. - Take the following-affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain for a reasonable- periodof time with the above-named labor organization asthe exclusive bargaining representative of all employ-ees _in, the aforesaid appropriate unit, with respect toany modification of the prior or -future collective-bargainingagreementbetween the- Union and theRespondent.(b)Make whole the employees ' in- the- appropriateunit by remitting all pension' and welfare contribu-tions, as provided in the retail shoe agreement, whichhave not been paid prior to September 30, 1975, theexpiration date of the assent agreement betweenRespondent and the Union, and which would havebeen paid absent Respondent's unlawful conductfound herein. Further, make whole the employees forwhatever benefits were lost to them by Respondent'sunlawful repudiation of the contract.(c)Post at its principal place of business inHuntington Beach, California, copies of the attachednotice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent'srepresentative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(d)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.ii In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Order oftheNational LaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withRetailClerksUnion Local 324, Retail ClerksInternationalAssociation, AFL-CIO, as the ex-clusive representative of all the employees in thebargaining unit described below, by withdrawing 396DECISIONSOF NATIONALrecognition from the Union; by repudiating theagreement; .by making unilateral modifications ofthe collective-bargaming agreement executed withsaid Union; or by refusing to make payments tothe Union's welfare and pension funds prior to theexpiration of the contract on -September 30, 1975.WE WILL NOT in any like, or related mannerinterfere with, restrain, or coerce our employees inthe 'exercise of the rights guaranteed them inSection 7 of the Act.WE WILL bargain with the above-named Unionas the, exclusive bargaining representative of allemployees in the bargaining unit-described below,with respect to any modification of the prior orfuture collective-bargaining agreement between usand the Union. The bargaining unit-is:LABOR RELATIONS BOARDAll employees employed by Respondent atitsHuntington Beach, California, location,excluding one overall store manager, allmanager trainees, and supervisors as defined-in the Act.WE- WILL, make whole the employees in theappropriate unit by remitting all pension andwelfare contributions, as provided in the retailshoe agreement, which have not been paid prior toSeptember 30, 1975, the expiration date of ourassent agreement with the Union, and whichwould have been paid absent our unlawful con-duct found herein; and WE WILL make whole saidemployees for whatever benefits were lost to themby our unlawful repudiation of the contract.MORSE SHOE, INC.